 
 
IV 
108th CONGRESS
2d Session
H. RES. 491 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2004 
Mr. Osborne (for himself, Mr. Boehner, Mr. Petri, Mr. McKeon, Mr. Platts, Mr. Keller, Mrs. Davis of California, Ms. McCollum, Mr. Owens, Mr. Schiff, Mr. Bereuter, Mr. Waxman, Mrs. Jones of Ohio, Mr. Crenshaw, Mr. Carson of Oklahoma, Mr. LaHood, Mr. Terry, and Mr. King of Iowa) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Honoring individuals who are mentors and supporting efforts to recruit more mentors. 
 
Whereas mentoring is a strategy for motivating and helping young people succeed in life by bringing them together in structured and trusting relationships with caring adults who provide guidance, support, and encouragement; 
Whereas mentoring offers a supportive environment in which young people can grow, expand their vision, learn necessary skills, and achieve a future that they may never have thought possible; 
Whereas a growing body of research shows that mentoring benefits young people in numerous ways, including improvements in school performance and attendance, self-confidence, attitudes toward and relationships with adults, and motivation to reach their potential; 
Whereas mentoring is an adaptable, flexible approach that can be tailored to help children with academics, social support, career preparation, or leadership development; 
Whereas there is in this Nation a mentoring gap, consisting of over 15,000,000 young people who need mentors but do not have them; 
Whereas, in an effort to begin closing the mentoring gap, the House of Representatives on December 8, 2003, approved a measure to significantly increase Federal grant funding for local mentoring organizations to $100,000,000 for fiscal year 2004; 
Whereas the recipients of those grants and other mentoring programs all across the country rely principally on volunteer mentors and will need an influx of volunteers to meet the growing demand for mentoring; 
Whereas nonprofit groups and leading media companies have joined together to designate January 2004 as National Mentoring Month in an effort to recruit more mentors for young people;  
Whereas the monthlong celebration of mentoring will encourage more adults to volunteer their time as mentors for young people and will enlist the involvement of nonprofit organizations, schools, businesses, faith communities, and government agencies in the mentoring movement; and 
Whereas on January 9, 2004, President George W. Bush signed a proclamation designating January 2004 as National Mentoring Month and called upon the people of the United States to recognize the importance of being role models for youth, to look for mentoring opportunities in their communities, and to celebrate this month with appropriate ceremonies, activities, and programs: Now, therefore, be it 
 
That the House of Representatives— 
(1)praises those individuals who have already given their time to mentor a child; and 
(2)supports efforts to recruit more mentors in the United States.  
 
